DETAILED ACTION
This communication is in response to Application No. 14/802,878 originally filed 07/17/2015. The Request for Continued Examination and Amendment presented on 02/01/2022 which provides amendments to claims 1 and 10 and adds new claims 19-20 is hereby acknowledged. Claims 7-8, 16, and 18 are cancelled. Currently claims 1-6, 9-15, 17, and 19-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9-15, 17, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
Claim 1 objected to because of the following informalities:  Line 4 recites only “wearable head”. This should be corrected as “wearable head device”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-15, 17, and 19-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically the amendments to claims 1 and 10 which similarly recite “the content comprising one or more application control elements”, “at a first time”, “at a second time”, and “at a third time” associated with the claimed limitations “at a first time while the touch screen is visible through the see-through display: at a first time: present, via the see through display, the content associated with the computer application, and present the user interface via the touch screen in a first state associated with a first input mode of the computer application, at a second time later than the first time, receive an input mode change signal; and at a third time later than the second time: present, via the see through display, the content associated with the computer application, the content comprising one or more application control elements” are not found to be adequately supported by the specification as filed. Firstly, “different modes” are only described with respect to changing content based on button presses. This is described in relation to Figure 5 and paragraph [0096]. The remarks reference Paragraph [0103] which describes a situation to help a user interact with a current program running on the HWC. The HWC in this instance is displaying a text-based application and a keyboard is needed, the keyboard is provided on the hand-held device.  Paragraph [0104] describes a situation in which text-based application is running on a hand-held but the HWC does not have any control elements displayed. This paragraph also asserts in a variation, without describing how this is performed within certain time frames, that a cursor could be displayed in the HWC for a text-based application where the touch screen performs the function of a cursor. Paragraph [0105] (as filed) merely describes providing the hand-held device display a UI based on the program that is running on the HWC. Additionally, a control element (described in singular) is presented on the hand-held to disassociate the HWC with the hand-held device. The functionality of these variations in paragraphs [0103-0105] are not described in the specification as having more than one “application control elements” nor any combination of these happening in response to input mode change signals. Furthermore, it’s unclear how a control element for switching would be a mouse in claim 
	Further depending claims not mentioned inherit the deficiencies of their respective base claims and are rejected under similar rationale.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-15, 17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically the amendments to claims 1 and 10 which similarly recite “the content comprising one or more application control elements”, “at a first time”, “at a second time”, and “at a third time” associated with the claimed limitations “at a first time while the touch screen is visible through the see-through display: at a first time: present, via the see through display, the content associated with the computer application, and present the user interface via the touch screen in a first state associated with a first input mode of the computer application, at a second time later than the first time, receive an input mode change signal; and at a third time later than the second time: present, via the see through display, the content associated with the computer application, the content comprising one or more application control elements” are not found to be adequately supported by the specification as filed. as detailed above in the 112 1st rejection. Outside of pointing to paragraphs in the publication of the instant application, Applicant has failed to provide any clear written explanation on the record as to how the specification supports the amendments to the claims or how the claims should be interpreted. Applicants claims appear to be a combination of embodiments attempting to work together however the specification is silent on the variations being combined or being performed in a certain time frame. The claims thus appear to extend beyond the scope of what’s disclosed in the specification as filed and therefore fail to comply with the written description requirement. Appropriate clarification is required for a thorough search and comparison with the prior arts. As such claims 1-6, 9-15, 17, and 19-20 will not be further considered with respect to the prior arts because it is not possible to guess Applicant’s intended claim language/features (see MPEP 2143.03 In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) (if no reasonably definite meaning can be ascribed to certain claim language, the claim is indefinite, not obvious) and In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions).). 


Relevant Prior Art vs Comparison to the Specification:

Chi et al. U.S. Patent Application Publication No. 2015/0061969 A1 hereinafter Chi.
	See Figure 7A-D which disclose an HMD projecting content for the TV and a user selecting that content in 7C and the mobile device in response to that providing control elements 630 see in 7D. See Paragraphs [0197-0222].

Jung et al. U.S. Patent Application Publication No. 2017/0337897 A1
See Figs. 15A-B which shows a communication interaction of a touch screen and HMD that allows input via the touch screen and 
[0201] Here, a message input using the virtual keypad 1520 may be executed on the touch screen 151 of the mobile terminal 100 connected to the HMD 200.  For this, if a first touch input is applied to the touch screen 151 in a popped-up state of the virtual keypad 1520 on the HMD 200, a cursor or a pointer may be generated on the display unit 251 of the HMD 200.  The generated cursor or pointer moves based on a change value of relative coordinates of the virtual keypad 1520 corresponding to a drag path of a drag touch input consecutively applied to the touch screen 151.  Here, if the controller 280 of the HMD 200 operates independently from the controller 180 of the mobile terminal 100 connected to the HMD 200, the controller 280 of the HMD 200 can change a touch-related signal received from the mobile terminal 100 into cursor coordinates, and may move the cursor.

Kim et al. U.S. Patent Application Publication No. 2015/0212647 A1
	This reference discloses the user within a virtual environment connecting to and using a handheld device to apply inputs based on the current on the current game application.  See [0535-0556] and Figures 52.

Bedikian et al. United States Patent No. 9,767,613 B1


Park et al. U.S. Patent Application Publication No. 2017/0115839 A1
	This reference is relevant to the HMD displaying a cursor and being controlled through the touch screen device.
[0177] The cursor 400 output on the display unit 251 of the HMD 200 may be movable by the mobile terminal 100 connected through the wired cable.  For example, when a preset touch (e.g., a drag touch) is applied to the touch screen 151 of the mobile terminal 100, the controller 180 may control the display unit 251 of the HMD 200 in a manner that the cursor 400 is moved in response to the touch.

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references 
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the  and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Michael J Jansen II/           Primary Examiner, Art Unit 2626